Citation Nr: 1736340	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to March 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The reopened issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1988 rating decision, the RO denied the claim of entitlement to service connection for a lower back disorder.  Although notified of the RO's decision by a March 1989 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final. 

2.  Evidence associated with the claims file since the July 1988 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision denying entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  As pertinent evidence received since the July 1988 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed an application to reopen a previously denied claim of entitlement to service connection for a low back disorder in January 2010.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a July 1988 rating decision, the RO denied the claim of entitlement to service connection for "lower back problems" because it determined that the Veteran's service treatment records did not show an injury to the lower back or complaints of any lower back symptoms.  Additionally, the RO determined that the Veteran did not have a low back disorder at the time because a May 1988 VA examination showed that he had full range of motion in the lumbar spine, no evidence of arthritis, and no other abnormality of the spine.  The Veteran was notified of the RO's denial by a March 1989 letter, but he did not appeal this decision or submit new and material evidence within one year.  Thus, the July 1988 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since the July 1988 rating decision, the Veteran has submitted additional medical evidence showing multiple diagnoses of a current low back disorder.  For example, since filing the application to reopen a claim of entitlement to service connection in January 2010, VA treatment records show diagnoses of lumbar facet disease in November 2012, lumbosacral radiculitis in August 2013, severe lumbar stenosis in December 2013, and lumbar spinal stenosis and lumbar spondylosis in March 2015.  Additionally a July 2013 VA magnetic resonance imaging (MRI) scan showed an impression of moderately advanced multilevel and multifactorial degenerative changes throughout the lumbar spine.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, i.e., shows the presence of a current disability, and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service connection for a low back disorder is granted.  


REMAND

The Board must remand the claim of entitlement to service connection for a low back disorder to afford the Veteran a VA examination to determine the nature and etiology of any current low back disorder symptoms.  Specifically, the claims file does not contain an opinion from a medical professional discussing the causal relationship of the Veteran's current low back disorder symptoms and his active duty service.  

Additionally, in an April 2016 statement, the Veteran contended that his back and leg disabilities affected each other and were related to each other.  Similarly, the Veteran's representative asserted in a June 2017 statement that the Veteran's low back disorder was secondary to his service-connected bilateral shin splints disabilities.  See 38 C.F.R. § 3.310 (2016).  However, a medical professional has not addressed whether the Veteran's back disorder is caused or aggravated by his service-connected bilateral shin splints disabilities.   

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's current low back disorder, if any such disorder is present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

The examiner is informed of the following facts:

* The Veteran served on active duty from October 1982 to March 1988.

* The Veteran is service connected for both left and right shin splints.

* The Veteran is claiming that his current low back disability is related to service or is caused or aggravated by his service-connected left and/or right shin splints.

* In May 1988, the Veteran underwent a VA examination.  The examiner noted the Veteran's lumbar spine had full range of motion, deep tendon reflexes were +1 to +3 and equal, and straight leg raising was negative.  X-rays of the lumbar spine were negative.  The examiner entered a diagnosis of possible degenerative arthritis and then added a handwritten note of "not found."  See VBMS entry with document type, "C&P Exam," received 06/01/1988, on p. 1, 4.

* There are multiple service treatment records in the file, which are characterized as "STR" under document type for your review.

* A June 2000 VA treatment record shows that the Veteran was seen for recurrent low back pain, which was relieved by Naprosyn.  See VBMS entry with document type, "CAPRI," received 09/24/2015, on p. 589.  

* The Veteran was seen again for low back pain in February 2003 and August 2005.  In February 2003, he described low back pain for greater than three years.  See VBMS entry with document type, "CAPRI," received 09/24/2015, on p. 586-589.

* In September 2011, the Veteran reported that his low back pain started in 1987 but that he never had any back surgery or injuries or trauma.  See VBMS entry with document type, "CAPRI," received 09/24/2015, on p. 471.

* VA treatment records show diagnoses of lumbar facet disease in November 2012, lumbosacral radiculitis in August 2013, severe lumbar stenosis in December 2013, and lumbar spinal stenosis and lumbar spondylosis in March 2015.  Additionally a July 2013 VA magnetic resonance imaging (MRI) scan showed an impression of moderately advanced multilevel and multifactorial degenerative changes throughout the lumbar spine.  See VBMS entry with document type, "CAPRI," received 09/24/2015, on p. 97-98, 244, 259-261.

While the Board has provided some relevant facts, it asks that you review the file.  Based upon a review of the evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. What current low back disorders does the Veteran have?  

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disorder had its onset in service or is otherwise related to the Veteran's active duty service from . 

c. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disorder is caused by his service-connected left and/or right shin splints disabilities.  

d. If the low back disorder is not caused by the service-connected left and/or right shin splints, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disorder is permanently aggravated by his service-connected left and/or right shin splints disabilities.  or 

The examiner is requested to provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 
 
2. After completing Step 1, and any other development deemed necessary to the above development, readjudicate the claim of entitlement to service connection for a low back disorder in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


